UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 28, 2009 UNITY AUTO PARTS, INC. (F/K/A ACCESS BEVERAGE, INC.) (Exact Name of Registrant as Specified in Charter) NEVADA (State or other jurisdiction of incorporation or organization) 000-25825 (Commission File Number) 72-1530097 (IRS Employer Identification Number) Room 516A Jin Heng Commercial Plaza No.117, Hengfu Road Guangzhou, P.R.China (Address of principal executive offices) TEL: 020-83507199 or 83507399
